Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 was filed after the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Teich on 9/14/2021.

The application has been amended as follows: 
//Begin Amendment
In claims 1 and 20:
Incorporate the subject matter of claim 2 by adding before the period in the last line:
wherein the processing circuitry is configured to determine the mask bits based on accuracy information and bit selection information, the accuracy information including a value of a hamming distance and the bit selection information indicating one of a most significant bit (MSB) or a least significant bit (LSB)”

Cancel claim 2.

	End of Amendment//

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
wherein the processing circuitry is configured to determine the mask bits based on accuracy information and bit selection information, the accuracy information including a value of a hamming distance and the bit selection information indicating one of a most significant bit (MSB) or a least significant bit (LSB).
The closest prior art of record, Razlighi’s LookNN, discloses a system comprising a TCAM and memory [P1776], where the TCAM is used to search for input operands, and upon a match, provides a pre-stored result for the function. In effect, Razlighi discloses applying memorization to a computationally intensive function (Multiply) by storing and reading pre-stored results for a set of input patterns.

	Tian further discusses placing bounds on the Hamming Distance, as well as considering which bits are of most importance [P439, C1]. However, Tian does not specifically discuss mask bits.
Tian’s “Lookup Table Allocation for Approximate Computing with Memory” (hereinafter, Tian2) generally discusses similar subject matter as ApproxLUT. Tian2 further indicates that inexact matches enable matches to be within a specified Hamming distance of the stored patterns, and that approximate search may be performed on selected bit indices [P154, C1].
Chang discloses that TCAMs, such as that provided in Tian, use mask bits to implement don’t-care logic. Inexact matching entails the use of the don’t-care state for those bit indices – hence the skilled artisan would reason that the logic must generate mask bits for those bit indices which support wild match functionality. This generation of mask bits may be in the process of storing the mask bit to the TCAM cell, or reading the mask bit from the TCAM cell.

	However, none of the cited prior art of record specifically teach or suggest wherein the processing circuitry is configured to determine the mask bits based on accuracy information and bit selection information, the accuracy information including a value of a hamming distance and the bit selection information indicating one of a most significant bit (MSB) or a least significant bit (LSB).
	At best, the disclosures of Tian and Tian2 suggest that a Hamming distance and weighting of different bits of the operand are both important factors when considering how accurate the result of an approximate computation may be. Chang indicates that generating mask bits in a TCAM is known. The 
However, none of the cited prior art appears to specifically teach or suggest to determine the mask bits based on accuracy information and bit selection information, the accuracy information including a value of a hamming distance and the bit selection information indicating one of a most significant bit (MSB) or a least significant bit (LSB), and subsequently to produce an approximation input value using the mask bits and retrieve a corresponding output value from a lookup table.
	Accordingly, claim 1 is allowed. Claims 3-20 recite similar subject matter and are allowed on similar grounds. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mangnall US 2020/0201601
System for performing function approximation for floating point values [Fig. 3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136